       Case 1:20-cv-00046-AW-GRJ Document 6 Filed 04/22/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ISSAC GADDY,

      Petitioner,

v.                                                  Case No. 1:20-cv-46-AW-GRJ

MARK INCH,

     Respondent.
____________________________/

                                       ORDER

      I have considered the magistrate judge’s March 13, 2020, Report and

Recommendation. ECF No. 5. No objections have been filed. I have determined that

the Report and Recommendation should be adopted. It is ordered:

      1.     The Report and Recommendation, ECF No. 5, is adopted and

incorporated by reference in this Order.

      2.     The clerk will enter a judgment that says, “This case is dismissed for

lack of jurisdiction.”

      3.     The clerk will close the file.

      SO ORDERED on April 21, 2020.

                                              s/ Allen Winsor
                                              United States District Judge
